Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Samuels (US 2010/0274772) in view of Pang et al. (US 9,195,672).



SEE Figs. 10 step 1015 or 1115
SEE compression/deduplication
0051, 0054
SEE associated data structure (Fig. 5A), having at least being some sort of, container defined by data structure 550, w/(Cnode 555), w/ID, Size, Address, References etc… (or Metadata), associated with a Tree of nodes (Fig. 5B)

SEE 0054, performed by User Agent 107 in Fig. 1, can compress (and perform deduplication), and store data, also encryption
[0054] In one embodiment, all compression /deduplication is performed by the user agents 105, 107. In such an embodiment, user agents 105, 107 are able to compress and store data with only minimal involvement by central manager 110. In another embodiment, all encryption is also performed at the user agents 105, 107.

SEE Fig. 7, steps 710-765

packing the compression units into compression regions and packing the compression regions into one or more containers

Pang teaches and is deemed to render any differences obvious, and teaches at col. 3, associated with backup and deduplication, user data, segmented and segments ID by fingerprints, wherein segments are packed into a compression region and multiple compression regions are packed into a container.

FIG. 2 is a block diagram illustrating an embodiment of a tree representation of data and metadata comprising a de-duplicated backup. In various embodiments, in a de-duplicated storage system a file may be represented as a tree of segments, such as the tree 200 of FIG. 2. The tree may have multiple levels depending on the logical file size. In the example shown in FIG. 2, the level zero (leaves) segments (or L0 segments) of the tree are segments with user data. Each L0 segment is identified by a content based fingerprint. Each level one segment (or L1 segment) have references to L0 segments and is also identified by a content based fingerprint. In general, segment at level k (Lk segments) have references to Lk-1 segments. All segments above L0 are the metadata of a file which are also referred to herein as "Lp segments". Segments can be shared among multiple files. In some embodiments, segments are packed into a compression region and multiple compression regions are packed into a container, which is a unit of storage. If consecutive segments of a section of a file are stored in a single container, then reading the section only requires loading a single container. If data is badly fragmented, these consecutive segments are spread across many containers and reading the same data requires loading many containers.

	Therefore since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to modify packing the compression units into compression regions and packing the compression regions into one or more containers”, the encoding process, facilitates reading only requires, for a file, a single container, not being fragmented, across plural containers, as taught by Pang.

In the alternative, the examiner also takes official notice to the point, that, the use of hardware accelerators for various different purposes is well known and obvious to those skilled in the art, in view of offloading separating work, by hardware support, alleviates main systems need to perform the work and is also applied in view when speed and/or processing power is needed and/or desired, as those skilled in the art realize at the time of applicants filing.

Regarding claim 2, the combination as applied deemed rendered obvious the function of compression and hardware acceleration, but fails to particularly teach, wherein the hardware accelerator is a QuickAssist Technology accelerator, but, this is conventional in the art, supported by Intel, supported for the same purpose, to assist (offload), in processing tasks of compression, decompression, even crypto accelerators, being hardware based, to assist, reserving a QuickAssist Technology accelerator, being an obvious choice to support these operations.
It is known to those skilled in the art, that, Intel QuickAssist Technology (commonly referred to as QuickAssist or QAT) is a hardware accelerator for cryptographic and compression algorithms, having advantages since, use very low power Atom chips and can perform, encryption and compression without burdening your CPU, as is deemed well known and conventional.

Regarding claim 3 of claim 1, the combination as applied is deemed to render obvious, wherein the compression regions are stored in a non-volatile memory
SEE Samuels (0038, 0043, 0057, and 0159) 

Regarding claim 4 of claim 3, the combination as applied is deemed to render obvious further comprising: transmitting a notification to a file system indicating that the compression has been completed
SEE Samuels (0198, upon compressed data has been stored), a confirmation of generated, which, renders obvious, transmitting indicating that the compression (and storage of the compressed), has been completed.

Regarding claim 5 of claim 1, the combination as applied is deemed to render obvious the method further comprising: reading locally compressed data into a file system decompressing the locally compressed data to recover data segments and reconstruct a file performing deduplication on the file by sending fingerprints (see 0115, “references”), to a cloud to form deduped data compressing the deduped data using a hardware accelerator to form compressed data and sending the compressed data to the cloud (0159)
[0115] Returning to FIG. 4, when a user agent attempts to compress a data object, it sends a list of the references to the central manager 405. In one embodiment, the list of references include those references that the user agent proposes to use for the compression. The reference count monitor 310 compares the list of references to the current reference count. Any reference in the list that does not have a reference count (or has a reference count of 0) may have been deleted from the storage server, and is an invalid reference. This means that the cached copy at the user agent is out of date, and includes data that may have been deleted. In such an occurrence, the central manager 405 sends back a message to the user agent identifying those references that are invalid. If all of the references in the reference list are valid, then the reference count monitor 410 may increment the reference count for each of the references included in the list. This embodiment performs local deduplication based on caches of individual user agents.





Regarding claim 6 of claim 5, the combination as applied is deemed to further render obvious wherein the hardware accelerator is a QuickAssist Technology accelerator, is deemed analyzed and discussed above, as analyzed and discussed with respect to claim 2 above.

Regarding claim 7 of claim 5, the combination as applied is deemed to further render obvious wherein, wherein the compressed data includes content data and metadata
SEE Samuels 0076, 0081, see references to the content data and (0104, 0108, 0139)

	Claims 8-12 (system, Samuels, Figs 1-2), claims 15-20 (medium, 0043) are deemed analyzed and discussed with respect to the claims above.



Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162